DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 – add --at least one-- before “connecting bore”.
Correction is required.

Claim 4 is objected to because of the following informalities:
Line 1 - add --at least one-- before “connecting bushing”.
Line 2 - add --at least one-- before “connecting channel”.
Line 2 - add --at least one-- before “connecting bore”.
Correction is required.

Claim 5 is objected to because of the following informalities:
Line 2 – replace “the” before “radial direction” with --a--.
Line 2 - add --at least one-- before “connecting channel”.
Line 3 - add --at least one-- before “connecting bushing”.
Correction is required.


Claim 6 is objected to because of the following informalities:
Line 2 - add --at least one-- before “connecting bore”.
Line 3 - add --at least one-- before “connecting bushing”.
Correction is required.

Claim 7 is objected to because of the following informalities:
Line 2 - add --at least one-- before “first seal member”.
Line 3 - add --at least one-- before “second seal member”.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrou et al U.S. Patent Application Publication No. 2017/0219144 A1.

With regard to claim 1, and as seen in Figure 2 below, Petrou et al disclose a hydraulic component, comprising:
a component housing (at 200), wherein the component housing has an outer surface and an axial bore, wherein at least one connecting channel (at 110) extends from the outer surface to the axial bore; and
a connection block (at 108), wherein the connection block has a housing side with at least one connecting bore, wherein the connecting bore is in fluidic communication with the at least one connecting channel;
wherein the outer surface of the component housing has a non-planar shape (see Figure 1) at least in the area of the at least one connecting channel, wherein at least one connecting bushing (at 118) with a through hole is received in the at least one connecting channel and extends into the at least one connecting bore.


    PNG
    media_image1.png
    834
    635
    media_image1.png
    Greyscale


With regard to claim 2, and as seen in Figure 2 above, Petrou et al wherein the component housing (at 200) has a substantially cylindrical shape (see Figure 1).

With regard to claim 3, and as seen in Figure 2 above, Petrou et al wherein the housing side of the connection block has a planar surface.

With regard to claim 4, and as seen in Figure 2 above, Petrou et al wherein the connecting bushing (at 118) is axially movable (is capable of being movable) relative to the connecting channel and the connecting bore.

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 5-7, the prior art of record does not teach or suggest wherein at least one first seal member is disposed in the radial direction between an inner peripheral surface of the connecting channel and a first outer peripheral surface of the connecting bushing in combination with the hydraulic component of claim 1.

With regard to claims 8-11, the prior art of record does not teach or suggest wherein the component housing is received in at least one first clamp, the at least one first clamp being fixed to the connection block in combination with the hydraulic component of claim 1.

Conclusion
Demi, Roseman, Knieling, Dille, Witkowski, Flury and Gong are being cited to show examples of the general mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679